Stephen F. English, OSB No. 730843
SEnglish@perkinscoie.com
Cody M. Weston, OSB No. 984290
CWeston@perkinscoie.com
Nathan R. Morales, OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Attorneys for Defendant
Michael H. Schill



                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION

JENNIFER JOY FREYD,                                                           No. 6:17-cv-448-MC

                       Plaintiff,                 MEMORANDUM IN SUPPORT OF
                                                  DEFENDANT MICHAEL H. SCHILL’S
         v.                                       BILL OF COSTS

UNIVERSITY OF OREGON,
MICHAEL H. SCHILL, and HAL
SADOFSKY,

                       Defendants.

         Pursuant to Federal Rule of Civil Procedure 54(d)(1) and Local Rule 54-1, the University

of Oregon (the “University”) seeks the costs it incurred for the defense of Michael H. Schill

(“Schill”) as set forth in the concurrently filed Bill of Costs. 1 Because the University paid
Schill’s costs pursuant to its bylaws and the Oregon Tort Claims Act, the University is the entity

seeking reimbursement.



         1
          The exhibits to the Bill of Costs that are referenced in this memorandum are attached to
the Bill of Costs itself.
1 - MEMORANDUM IN SUPPORT OF DEFENDANT                                      Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
    MICHAEL H. SCHILL’S BILL OF COSTS                                     Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
144372108.1                                                                  Fax: 503.727.2222
                                        I. INTRODUCTION

         On May 2, 2019, this court entered judgment in favor of defendants by granting

Summary Judgment. (Dkt. No. 94). Pursuant to Fed. R. Civ. P. 54(d)(1), the University is

seeking costs other than attorney’s fees associated with this matter.

         In total, and as reflected on the accompanying Bill of Costs, the University seeks an

award of taxable costs in the amount of $3,873.95. See Bill of Costs, Ex. A. Part of this request

is an award of a prevailing party fee in the amount of $20 pursuant to 28 U.S.C. § 1923. In

addition, the University seeks to recover other taxable costs in the category of expenses available

under 28 U.S.C. § 1920, including those discussed in greater detail below:

    •    Fees for printed or electronically recorded transcripts necessarily obtained for use in the
         case: $3,853.95. See Bill of Costs, Ex. A
                                          II. ARGUMENT

         Federal Rule of Civil Procedure 54(d)(1) provides that "costs—other than attorney's

fees—should be allowed to the prevailing party." This rule creates a presumption that costs will

be awarded to the prevailing party. See, e.g., Save Our Valley v. Sound Transit, 335 F.3d 932,

944-45 (9th Cir. 2003). The categories of costs that a prevailing party is entitled to recover are

identified in 28 U.S.C. § 1920. These categories include, among others, fees of the clerk, witness

fees, fees for service of subpoenas, fees for the court reporter for all or part of transcripts

necessarily obtained for use in the case, fees for printing, and fees for exemplification of papers

necessarily obtained for use in the case. 28 U.S.C. § 1920; Crawford Fitting Co. v. J.T. Gibbons,

Inc., 482 U.S. 437, 440 (1987).

         It should also be noted that a cost item "need not be absolutely indispensable to justify an

award of costs," but rather only reasonably necessary at the time the cost was incurred. See

Frederick v. City of Portland, 162 F.R.D. 139, 143 (D. Or. 1995); Kelley v. Sears, Roebuck &

Co., No. CV-01-1423-ST, 2004 WL 1824121, at *4 (D. Or. Aug. 10, 2004). Further, the Ninth


2 - MEMORANDUM IN SUPPORT OF DEFENDANT                                        Perkins Coie LLP
                                                                        1120 N.W. Couch Street, 10th Floor
    MICHAEL H. SCHILL’S BILL OF COSTS                                       Portland, OR 97209-4128
                                                                              Phone: 503.727.2000
144372108.1                                                                    Fax: 503.727.2222
Circuit has made clear that district courts have broad discretion in their interpretation of the

categories enumerated under 28 U.S.C. § 1920, stating that "courts are free to interpret what

constitutes taxable costs" under the statute. Alflex Corp. v. Underwriters Labs., Inc., 914 F.2d

175, 177 (9th Cir. 1990) (per curiam).

         A prevailing party is entitled to recover the costs of obtaining depositions, including court

reporter fees and transcripts. See 28 U.S.C. § 1920(2); Alflex, 914 F.2d at 177 ("[t]he cost of

deposition copies is 'encompassed' by section 1920(2)"). See also Wash. State Dep't of Transp.

v. Wash. Natural Gas Co., 59 F.3d 793, 806 (9th Cir. 1995). The only limitation to this rule is

that the transcripts for which costs are recovered must have been "necessarily obtained for use in

the case." Alflex, 914 F.2d at 176. The cost of videotaping depositions, i.e. "electronically

recorded transcripts," is similarly recoverable under 28 U.S.C. § 1920(2). See Little v.

Mitsubishi Motors N.A., Inc., 514 F.3d 699 (7th Cir. 2008). See also Williams v. Rockwell Int'l

Corp., 116 F.3d 488 (9th Cir. 1997) (affirming district court's award of costs for videotaped

depositions). In complex litigation, the cost of multiple copies of a deposition transcript is also

recoverable. See In re Melridge, Inc. Sec. Litig., 154 F.R.D. 260, 261 (D. Or. 1994) (allowing

prevailing party to recover cost of two additional deposition transcript copies in view of the

“complex and extended litigation”).

         In this case, the Bill of Costs seeks to recover the costs of court reporter fees and

depositions necessarily obtained for use in the case. See Bill of Costs, Ex. A. To properly

defend Schill, it was necessary to engage court reporter services to stenographically and

videographically record three (3) depositions. Accordingly, the costs of these depositions should

be taxed against plaintiff. Copies of the invoices or billing records for each deposition are

attached. See Bill of Costs, Ex. A.

         In total, the "[f]ees for printed or electronically recorded transcripts necessarily obtained

for use in the case" is $3,853.95. See Bill of Costs, Ex. A. And, for the reasons set forth above,

3 - MEMORANDUM IN SUPPORT OF DEFENDANT                                       Perkins Coie LLP
                                                                       1120 N.W. Couch Street, 10th Floor
    MICHAEL H. SCHILL’S BILL OF COSTS                                      Portland, OR 97209-4128
                                                                             Phone: 503.727.2000
144372108.1                                                                   Fax: 503.727.2222
the University should be awarded the full $3,853.95 it seeks for fees of the court reporter, costs

incident to taking depositions, and preparation of transcripts.

                                        III. CONCLUSION

         For the reasons set forth above and as detailed in the concurrently filed Bill of Costs, we

respectfully request that this Court enter an award of costs in the total amount of $3,873.95.

DATED: May 15, 2019                                 PERKINS COIE LLP


                                                    By: s/ Cody M. Weston
                                                        Stephen F. English, OSB No. 730843
                                                        SEnglish@perkinscoie.com
                                                        Cody M. Weston, OSB No. 984290
                                                        CWeston@perkinscoie.com
                                                        Nathan R. Morales, OSB No. 145763
                                                        NMorales@perkinscoie.com
                                                        1120 N.W. Couch Street, 10th Floor
                                                        Portland, OR 97209-4128
                                                        Telephone: 503.727.2000
                                                        Facsimile: 503.727.2222

                                                    Attorneys for Defendant
                                                    Michael H. Schill




4 - MEMORANDUM IN SUPPORT OF DEFENDANT                                      Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
    MICHAEL H. SCHILL’S BILL OF COSTS                                     Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
144372108.1                                                                  Fax: 503.727.2222
                            CERTIFICATE OF COMPLIANCE
                         PURSUANT TO LR 7-2(B) AND LR 54-1(C)
         This brief complies with the applicable word-count limitation under LR 7-2(b) and

LR 54-1(c) because it contains 913 words, including headings, footnotes, and quotations, but

excluding the caption, table of contents, table of authorities, signature block, and any certificates

of counsel.

DATED: May 15, 2019                                 PERKINS COIE LLP


                                                    By: s/ Cody M. Weston
                                                        Stephen F. English, OSB No. 730843
                                                        SEnglish@perkinscoie.com
                                                        Cody M. Weston, OSB No. 984290
                                                        CWeston@perkinscoie.com
                                                        Nathan R. Morales, OSB No. 145763
                                                        NMorales@perkinscoie.com
                                                        1120 N.W. Couch Street, 10th Floor
                                                        Portland, OR 97209-4128
                                                        Telephone: 503.727.2000
                                                        Facsimile: 503.727.2222

                                                    Attorneys for Defendant
                                                    Michael H. Schill




1 - CERTIFICATE OF COMPLIANCE                                               Perkins Coie LLP
                                                                      1120 N.W. Couch Street, 10th Floor
                                                                          Portland, OR 97209-4128
                                                                            Phone: 503.727.2000
144372108.1                                                                  Fax: 503.727.2222
